EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed after the mailing date of the Final Office Action on 9/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Young Sun Kwon (Reg. No. 78,445) on 1/19/2022.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1, 4, 5 and 6 as follows:

--1. (Currently Amended) A battery information processing system which processes information for estimating a full charge capacity of a secondary battery, the battery information processing system comprising:
a storage device configured to store a trained neural network model; and
a processor configured to:
obtain a measured alternating current (AC) impedance of the secondary battery, the measured AC impedance being measured by:
applying, to the secondary battery, an application signal generated from [[the]] sinusoidal waves obtained from an oscillator;
outputting, to a lock-in amplifier or a frequency response analyzer, a response signal detected when the application signal is applied; 
generate a Nyquist plot, by a plotter, corresponding to the sinusoidal waves of each frequency of the AC impedance obtained on a complex plain;
generate an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising:
first pixels that match with the Nyquist plot of the measured AC impedance and represent first information of the image; and 
second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information of the image; 

receive the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model.--

--4. (Currently Amended) A battery assembly comprising:
a plurality of [[the]] secondary batteries of which full charge capacity has been respectively estimated by the battery information processing system according to claim 1. --

--5. (Currently Amended) A method of estimating a capacity of a secondary battery comprising:
obtaining a measured alternating current (AC) impedance of the secondary battery, the measured AC impedance being measured by:
applying, to the secondary battery, an application signal generated from [[the]] sinusoidal waves obtained from an oscillator;
outputting, to a lock-in amplifier or a frequency response analyzer, a response signal detected when the application signal is applied; 
generating a Nyquist plot, by a plotter, corresponding to the sinusoidal waves of each frequency of the AC impedance obtained on a complex plain;
generating an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: 
first pixels that match with a Nyquist plot of the measured AC impedance and represent first information of the image; and 

inputting the image into an input layer of a trained neural network model to estimate a value of a full charge capacity of the secondary battery; and
receiving the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model.--

--6. (Currently Amended) A method of manufacturing a battery assembly comprising:
obtaining a measured alternating current (AC) impedance of the secondary battery, the measured AC impedance being measured by:
applying, to the secondary battery, an application signal generated from [[the]] sinusoidal waves obtained from an oscillator;
outputting, to a lock-in amplifier or a frequency response analyzer, a response signal detected when the application signal is applied; 
generating a Nyquist plot, by a plotter, corresponding to the sinusoidal waves of each frequency of the AC impedance obtained on a complex plain;
generating an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: 
first pixels that match with a Nyquist plot of the measured AC impedance and represent first information; and 
second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information; 

receiving the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model;
manufacturing a battery assembly from the secondary battery based on receiving the estimated value of the full charge capacity.-- 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1-6 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 1/04/2022, with respect to the rejection of independent claims 1, 5 and 6 have been fully considered and finds the claims allowable because of the amendment filed on 1/04/2022 with Examiner’s amendment dated on 1/19/2022. 


Applicant argues on page 7 of the remarks, filed on 1/04/2022 regarding the rejection of claims 1-6 under § 112(b) as being indefinite, that, “Claims 1-6 are rejected under § 112(b) as being indefinite. 
Without any admissions, claims 1, 5, and 6 have been amended for further clarification. 
Accordingly, Applicant respectfully requests withdrawal of the § 112(b) rejection. Conclusion
In view of the above, reconsideration and allowance of this application are now believed to be in order, and such actions are hereby solicited.”

Applicant’s argument filed 1/04/2022 regarding rejection of claims 1-6 under § 112(b) as being indefinite is persuasive because of the amendment filed on 1/04/2022 and with the examiner’s amendment dated 1/19/2022. Therefore, the rejection of Claims 1, 5 and 6 has been withdrawn because of the amendment filed on 1/04/2022 and with the examiner’s amendment dated 1/19/2022. Therefore, the independent claims 1, 5 and 6 are allowed.

Claims 1-6 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

generate an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising:
first pixels that match with the Nyquist plot of the measured AC impedance and represent first information of the image; and 
second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information of the image; 
input the image into an input layer of the trained neural network model to estimate a value of a full charge capacity of the secondary battery; and
receive the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model. 


Kozlowski et al. (US 20030184307 A1) is regarded as the closest prior art to the invention of claim 1. Kozlowski discloses, “A method for using measured information to determine the condition (including the health) of batteries, other electrochemical cells, and other systems where system properties such as electrical impedance can be correlated with the condition of the system, such as system health, lifetime, remaining life, charge, and the like. Embodiments of the present invention include a battery diagnostic system and battery diagnosis methods, wherein the condition of a battery can be determined (Paragraph [0017] Line 2-10). FIG. 2 shows the top-level description of a model-based predictive diagnostics system, which can be used to diagnose the condition of primary and secondary batteries; Paragraph [0042] Line 1-3; FIG. 1 shows a schematic of a predictive diagnostic system according to an embodiment of the present invention (Paragraph [0033] Line 1-2). A feature vector 18 comprises one or more data files generated from the measurement signals. The information contained within the feature vector 18 is used by three prediction algorithms, an auto-regressive moving-average (ARMA) algorithm 20, a fuzzy logic algorithm 22, and a neural network algorithm 24 (Paragraph [0034] Line 10-15). The model-based predictive diagnostics system returns five diagnostics measures  “generate an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: first pixels that match with the Nyquist plot of the measured AC impedance and represent first information of the image; and second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information of the image; input the image into an input layer of the trained neural network model to estimate a value of a full charge capacity of the secondary battery; and receive the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-4 are allowed by virtue of their dependence from claim 1. 

Regarding claim 5, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

generating an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: 
first pixels that match with a Nyquist plot of the measured AC impedance and represent first information of the image; and 
second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information of the image; 
inputting the image into an input layer of a trained neural network model to estimate a value of a full charge capacity of the secondary battery; and
receiving the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model

The most pertinent prior art of record to Kozlowski et al. (US 20030184307 A1), failed to specifically teach the invention as claimed. However, the invention of Kozlowski even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, generating an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: first pixels that match with a Nyquist plot of the measured AC impedance and represent first information of the image; and second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information of the image; inputting the image into an input layer of a trained neural network model to estimate a value of a full charge capacity of the secondary battery; and receiving the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model” and also in combination with all other elements in claim 5 distinguish the present invention from the prior art. 

Regarding claim 6, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

generating an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: 
first pixels that match with a Nyquist plot of the measured AC impedance and represent first information; and 
second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information; 
inputting the image into an input layer of a trained neural network model to estimate a value of a full charge capacity of the secondary battery; 
receiving the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model;
manufacturing a battery assembly from the secondary battery based on receiving the estimated value of the full charge capacity

The most pertinent prior art of record to Kozlowski et al. (US 20030184307 A1), failed to specifically teach the invention as claimed. However, the invention of Kozlowski, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “generating an image based on the Nyquist plot that comprises a predetermined number of pixels, the predetermined number of pixels comprising: first pixels that match with a Nyquist plot of the measured AC impedance and represent first information; and second pixels that do not match with the Nyquist plot of the measured AC impedance and represent second information; inputting the image into an input layer of a trained neural network model to estimate a value of a full charge capacity of the secondary battery; receiving the estimated value of the full charge capacity of the secondary battery output from an output layer of the trained neural network model; manufacturing a battery assembly from the secondary battery based on receiving the estimated value of the full charge capacity” and also in combination with all other elements in claim 6 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866